 Case 2:20-cv-00280-JRG Document 61 Filed 05/28/21 Page 1 of 3 PageID #: 677




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


KAIFI LLC,

       Plaintiff,

       v.

VERIZON COMMUNICATIONS INC.;
CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS; VERIZON SERVICES CORP.;                   Case No. 2:20-CV-280- JRG
VERIZON ENTERPRISE SOLUTIONS, LLC;
VERIZON BUSINESS GLOBAL LLC;                        JURY TRIAL DEMANDED
VERIZON BUSINESS NETWORK
SERVICES, LLC; VERIZON CORPORATE
SERVICES GROUP INC.; VERIZON DATA
SERVICES, LLC; VERIZON MEDIA INC.;
and VERIZON ONLINE, LLC,


       Defendants.


AGREED MOTION FOR EXTENSION TO COMPLY WITH P.R. 4-5(d) JOINT CLAIM
                     CONSTRUCTION CHART

       Plaintiff KAIFI LLC respectfully requests that the Court extend the deadline to comply

with P.R. 4-5(d) Joint Claim Construction Chart, and would show the court the following:

       The current deadline to comply with P.R. 4-5(d) is Monday, May 31, 2021. Plaintiff

respectfully requests the deadline be extended from Memorial Day to the following day, June 1,

2021. Counsel for Plaintiff has conferred with counsel for Defendants, and the Defendants are

agreeable to the relief requested in this motion. This extension is sought not for delay only but

that justice may be done.

       Accordingly, Plaintiff requests that the Court extend the deadline to comply with P.R. 4-


                                               1
 Case 2:20-cv-00280-JRG Document 61 Filed 05/28/21 Page 2 of 3 PageID #: 678




5(d) by one day up to and including June 1, 2021.

                                            Respectfully submitted,

                                            /s/ Robert Christopher Bunt

                                            Enoch H. Liang
                                            Cal. Bar No. 212324 (admitted in E.D. Texas)
                                            Michael J. Song
                                            Cal. Bar No. 243675 (admitted in E.D. Texas)

                                            LTL ATTORNEYS LLP
                                            300 S. Grand Ave., 14th Fl.
                                            Los Angeles, California 90071
                                            Telephone: (213) 612-8900
                                            Facsimile: (213) 612-3773
                                            Email: enoch.liang@ltlattorneys.com
                                            Email: michael.song@ltlattorneys.com

                                            Robert Christopher Bunt
                                            Texas Bar No. 00787165
                                            PARKER, BUNT & AINSWORTH PC
                                            100 E. Ferguson St., Suite 418
                                            Tyler, Texas 75702
                                            Telephone: (903) 531-3535
                                            Email: rcbunt@pbatyler.com

                                            Attorneys for Plaintiff KAIFI LLC




                                               2
 Case 2:20-cv-00280-JRG Document 61 Filed 05/28/21 Page 3 of 3 PageID #: 679




                                CERTIFICATE OF SERVICE

         I certify that the foregoing document was filed electronically on May 28, 2021 pursuant
 to Local Rule CV-5(a) and has been served on all counsel who have consented to electronic
 service.

                                            /s/Robert Christopher Bunt
                                            Robert Christopher Bunt




                             CERTIFICATE OF CONFERENCE

       I certify that counsel for the parties have complied with the meet and confer requirement
in Local Rule CV-7(h) and file this motion as agreed.

                                            /s/Robert Christopher Bunt
                                            Robert Christopher Bunt




                                                3
